Exhibit 99.1 EXECUTION COPY J.P.MORGAN AMENDED AND RESTATED CREDIT AGREEMENT (TERM) dated as of January 2, 2009 among JOHNSON OUTDOORS INC. The Lenders Party Hereto and JPMORGAN CHASE BANK, N.A. as Administrative Agent J.P. MORGAN SECURITIES INC. as Sole Bookrunner and Sole Lead Arranger TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01.Defined Terms1 1 SECTION 1.02.Classification of Loans and Borrowings 19 SECTION 1.03.Terms Generally 19 SECTION 1.04.Accounting Terms; GAAP 19 SECTION 1.05.Amendment and Restatement 19 ARTICLE II The Credits 20 SECTION 2.01.Term Loans 20 SECTION 2.02.Loans and Borrowings 20 SECTION 2.03.Funding of Borrowings 20 SECTION 2.04.Repayment of Loans; Evidence of Debt 21 SECTION 2.05.Prepayment of Loans 22 SECTION 2.06.Fees 22 SECTION 2.07.Interest 22 SECTION 2.08.Alternate Rate of Interest 23 SECTION 2.09. [Intentionally Omitted]. 23 SECTION 2.10.Increased Costs 23 SECTION 2.11.Break Funding Payments 24 SECTION 2.12.Taxes 25 SECTION 2.13.Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 26 SECTION 2.14.Mitigation Obligations; Replacement of Lenders 27 ARTICLE III Representations and Warranties 28 SECTION 3.01.Organization; Powers; Subsidiaries 28 SECTION 3.02.Authorization; Enforceability 28 SECTION 3.03.Governmental Approvals; No Conflicts 29 SECTION 3.04.Financial Condition; No Material Adverse Change 29 SECTION 3.05.Properties 29 SECTION 3.06.Litigation and Environmental Matters 29 SECTION 3.07.Compliance with Laws and Agreements 30 SECTION 3.08.Investment Company Status 30 SECTION 3.09.Taxes 30 SECTION 3.10.ERISA 30 SECTION 3.11.Disclosure 30 SECTION 3.12.Federal Reserve Regulations 31 SECTION 3.13.No Default 31 SECTION 3.14.First Priority Liens 31 Table of Contents (Continued) Page ARTICLE IV Conditions 31 SECTION 4.01.Original Effective Date 31 SECTION 4.02.Effective Date of Amendment and Restatement 33 ARTICLE V Affirmative Covenants 34 SECTION 5.01.Financial Statements and Other Information 34 SECTION 5.02.Notices of Material Events 35 SECTION 5.03.Existence; Conduct of Business 36 SECTION 5.04.Payment of Obligations 36 SECTION 5.05.Maintenance of Properties; Insurance 36 SECTION 5.06.Books and Records; Inspection Rights 36 SECTION 5.07.Compliance with Laws 36 SECTION 5.08.Use of Proceeds 37 SECTION 5.09.Subsidiary Guaranty 37 SECTION 5.10.Pledge Agreements 37 SECTION 5.11.Senior Credit Liens 37 SECTION 5.12.Accounts 38 ARTICLE VI Negative Covenants 38 SECTION 6.01.Indebtedness 38 SECTION 6.02.Liens 39 SECTION 6.03.Fundamental Changes 40 SECTION 6.04.Investments, Loans, Advances, Guarantees and Acquisitions 41 SECTION 6.05.Asset Sales and Equity Issuances 42 SECTION 6.06.Sale and Leaseback Transactions 44 SECTION 6.07.Swap Agreements 44 SECTION 6.08.Restricted Payments 44 SECTION 6.09.Transactions with Affiliates 45 SECTION 6.10.Restrictive Agreements 45 SECTION 6.11. Amendment of Material Documents 45 SECTION 6.12. Minimum Asset Coverage Ratio 45 SECTION 6.13.Quarterly Financial Covenants. 45 SECTION 6.14.Fiscal Year 46 SECTION 6.15.Capital Expenditures 46 ii Table of Contents (Continued) Page ARTICLE VII Events of Default 46 ARTICLE VIII The Administrative Agent 49 ARTICLE IX Miscellaneous 52 SECTION 9.01.Notices 52 SECTION 9.02.Waivers; Amendments 52 SECTION 9.03.Expenses; Indemnity; Damage Waiver 53 SECTION 9.04.Successors and Assigns 54 SECTION 9.05.Survival 57 SECTION 9.06.Counterparts; Integration; Effectiveness 57 SECTION 9.07.Severability 58 SECTION 9.08.Right of Setoff 58 SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process 58 SECTION 9.10.WAIVER OF JURY TRIAL 59 SECTION 9.11.Headings 59 SECTION 9.12.Confidentiality 59 SECTION 9.13.USA PATRIOT Act 60 iii Table of Contents (Continued) SCHEDULES: Schedule 1.01 – Consolidated EBITDA Adjustments; Excluded Subsidiaries Schedule 2.01 – Commitments Schedule 3.01 – Subsidiaries Schedule 5.12 – Non-Lender Accounts Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 – Existing Investments Schedule 6.10 – Existing Restrictions Schedule 6.13 – Quarterly Financial Covenants EXHIBITS: Exhibit A – Form of Assignment and Assumption Exhibit B – Form of Opinion of Loan Parties’ Counsel Exhibit C – List of Closing Documents AMENDED AND RESTATED CREDIT AGREEMENT (TERM) (the “Agreement”) dated as of January 2, 2009 among JOHNSON OUTDOORS INC., the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent. The parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01.Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “2008 Restructuring” means, collectively, (i) the change in the name of “Old Town Canoe Company”, a Subsidiary, to “Johnson Outdoors Watercraft Inc.”, (ii) the Borrower’s creation of Johnson Outdoors Marine Electronics LLC, as a new Subsidiary, and the transfer of the Borrower’s marine electronics business to such new Subsidiary, (iii) the Borrower’s creation of Johnson Outdoors Gear LLC, as a new Subsidiary, and the transfer of the Borrower’s outdoor equipment business to such new Subsidiary, and (iv) the Borrower’s creation of Johnson Outdoors Diving LLC, as a new Subsidiary, and the transfer of the Borrower’s domestic diving business to such new Subsidiary. “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Acquisition” means any transaction, or any series of related transactions, consummated on or after the date of this Agreement, by which the Borrower or any of its Subsidiaries (i) acquires any going business or all or substantially all of the assets of any firm, corporation or limited liability company or other business entity, or division thereof, whether through purchase of assets, merger or otherwise or (ii) directly or indirectly acquires (in one transaction or as the most recent transaction in a series of transactions) at least a majority (in number of votes) of the securities of a corporation which have ordinary voting power for the election of directors (other than securities having such power only by reason of the happening of a contingency) or a majority (by percentage of voting power) of the outstanding ownership interests of a partnership or limited liability company or other business entity. “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (1) 3.50% and (2) the product of (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate. “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent for the Lenders hereunder. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, in the case of an affiliate of the Borrower, a Person that directly, or indirectly through one or more intermediaries, is Controlled by the Borrower and, in the case of an affiliate of the Administrative Agent or any Lender, a Person that directly or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Alternate Base Rate” means, for any day, a rate per annum equal to the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus½ of 1% and (c) the Adjusted LIBO Rate for a one-month Interest Period plus 1.25%.Any change in the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall be effective from and including the effective date of such change in the Prime Rate or the Federal Funds Effective Rate, respectively. “Amendment and Restatement” means the amendment and restatement of the Existing Credit Agreement as of the date hereof on the terms of this Agreement. “Applicable Percentage” means, with respect to any Lender, the percentage of the total Commitments represented by such Lender’s Commitment.If the Commitments have terminated or expired, the Applicable Percentages shall be determined based upon the Commitments most recently in effect, giving effect to any assignments. “Applicable Rate” means, for any day, the rate per annum equal to (i) the sum of (x) the Adjusted LIBO Rate plus (y) 5%, with respect to any Eurocurrency Loan, and (ii) the sum of (x) the Alternate Base Rate plus (y) 4% with respect to any ABR Loan. “Approved Fund” has the meaning assigned to such term in Section 9.04. “Approved Subordinated Debt” means Indebtedness in an aggregate original principal amount equal to at least $5,000,000 which is (i) subject to terms and conditions reasonably satisfactory to the Required Lenders, (ii) subject to an intercreditor agreement on terms reasonably satisfactory to the Required Lenders and (iii) fully subordinated to the Secured Obligations. “Asset Coverage Ratio” means the ratio, determined as of the end of each calendar month for the most recent month, of (x) the sum of fifty percent (50%) of the book value of each of the accounts receivable and the inventory of the Borrower and its Subsidiaries calculated on a consolidated basis in accordance with GAAP measured for each such calendar month to (y) Consolidated Senior Indebtedness. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section 9.04), and accepted by the Administrative Agent, in the form of Exhibit A or any other form approved by the Administrative Agent. “Board” means the Board of Governors of the Federal Reserve System of the United States of America. “Borrower” means Johnson Outdoors Inc., a Wisconsin corporation. 2 “Borrowing” means Loans of the same Type, made, converted or continued on the same date and, in the case of Eurocurrency Loans, as to which a single Interest Period is in effect. “Borrowing Request” means a request by the Borrower for a Borrowing in accordance with Section 2.03. “Business Day” means any day that is not a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to remain closed; provided that, when used in connection with a Eurocurrency Loan, the term “Business Day” shall also exclude any day on which banks are not open for dealings in Dollars in the London interbank market. “Capital Expenditures” means, without duplication, any expenditures or commitment to expend money for any purchase or other acquisition of any asset which would be classified as a fixed or capital asset on a consolidated balance sheet of the Borrower and its Subsidiaries prepared in accordance with GAAP. “Capital Lease Obligations” of any Person means the obligations of such Person to pay rent or other amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted for as capital leases on a balance sheet of such Person under GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in accordance with GAAP. “Change in Control” means (a) the Johnson Family shall at any time fail to own stock having, in the aggregate, votes sufficient to elect at least a fifty-one percent (51%) majority of the Board of Directors of the Borrower; (b) the acquisition of ownership, directly or indirectly, beneficially or of record, by any Person or group (within the meaning of the Securities Exchange Act of 1934 and the rules of the Securities and Exchange Commission thereunder as in effect on the date hereof) other than the Johnson Family, of Equity Interests representing more than thirty percent (30%) of the aggregate ordinary voting power represented by the issued and outstanding Equity Interests of the Borrower; (c) occupation of a majority of the seats (other than vacant seats) on the board of directors of the Borrower by Persons who were neither (i) nominated by the board of directors of the Borrower nor (ii) appointed by directors so nominated; (d) the acquisition of direct or indirect Control of the Borrower by any Person or group other than the Johnson Family; (e) except as expressly permitted under the terms of this Agreement, including, without limitation, pursuant to Section 6.05, the Borrower consolidates with or merges into another Person or conveys, transfers or leases all or substantially all of its property to any Person, or any Person consolidates with or merges into the Borrower, in either event pursuant to a transaction in which the outstanding Equity Interests of the Borrower is reclassified or changed into or exchanged for cash, securities or other property; or (f) except as otherwise expressly permitted under the terms of this Agreement, the Borrower shall cease to own and control, directly or indirectly, all of the economic and voting rights associated with all of the outstanding Capital Stock of each of the Borrower’s Subsidiaries or shall cease to have the power, directly or indirectly, to elect all of the members of the board of directors of each of the Borrower’s Subsidiaries. 3 “Change in Law” means (a) the adoption of any law, rule or regulation after the date of this Agreement, (b) any change in any law, rule or regulation or in the interpretation or application thereof by any Governmental Authority after the date of this Agreement or (c) compliance by any Lender (or, for purposes of Section 2.11(b), by any lending office of such Lender or by such Lender’s holding company, if any) with any request, guideline or directive (whether or not having the force of law) of any Governmental Authority made or issued after the date of this Agreement. “Code” means the Internal Revenue Code of 1986, as amended from time to time. “Collateral” means the property subject to any of the Senior Credit Liens, including the Pledged Equity, and the proceeds thereof. “Collateral Agreements” means, collectively, the Security Agreement and all other security agreements, mortgages and comparable instruments and documents from time to time executed pursuant to the terms of the Revolving Credit Agreement in favor of the “Administrative Agent” for the benefit of the “Secured Parties” thereunder and in favor of the Administrative Agent for the benefit of the Secured Parties, as amended, restated, supplemented or otherwise modified from time to time. “Commitment” means, with respect to each Lender, the commitment of such Lender to make a Loan, expressed as an amount representing the maximum aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment may be reduced or increased from time to time pursuant to assignments by or to such Lender pursuant to Section 9.04.The amount of each Lender’s Commitment is set forth on
